Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2010-234419) in view of Kuroki (US 4,795,078).
Regarding claim 1, Hirano teaches a welding method of a bonded structure (cladded nozzle “a” comprising “c” and “d”; as shown in Fig. 3) in which the bonded structure formed by bonding metal parts (“c” and “d”) to each other (by cladding; p.0004) is bonded to another part (“e” or “b”) by fusion welding (p.0007), the welding method comprising: a buffer layer forming step of forming a buffer layer (f) in a welding region (region between “c” and “d” where “f” is formed) including a bonded joint (line between “c” and “d”)  of the bonded structure (as shown in Fig. 3), the buffer layer having higher ductility than the bonded joint (since the buffer layer “f” is made of nickel-base alloy (p.0005), then its ductility is higher than low-alloy steel (material of “c”) or stainless steel (material of “d”)); and a welding step of bonding the welding region in which the buffer layer is formed to the another part by performing the fusion welding from above the buffer layer (as shown in Fig. 3; p.0007).

Kuroki teaches a method of producing a clad steel pipe by diffusion welding (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of producing the cladding bonding structure of Hirano, with Kuroki, by producing the cladding bonding structure by diffusion welding, as an alternative of other cladding processes.
Regarding claim 2, Hirano and Kuroki combined teach the welding method of a diffusion bonded structure as set forth above, wherein, in the buffer layer forming step, the buffer layer is formed by overlay welding (Hirano; as shown in Fig. 3; p.0005).
Regarding claim 4, Hirano and Kuroki combined teach the welding method of a diffusion bonded structure as set forth above, wherein the diffusion bonded structure is fusion welded to the another part by a joint welding method (Hirano; as shown in Fig. 3; p.0007).
Regarding claim 5, Hirano and Kuroki combined teach the welding method of a diffusion bonded structure as set forth above, wherein the diffusion bonded structure is fusion welded to the another part by a joint welding method (Hirano; as shown in Fig. 3; p.0007).
Regarding claim 7, Hirano and Kuroki combined teach the welding method of a diffusion bonded structure as set forth above, wherein the fusion welding by a joint welding method is patch welding, butt welding, fillet welding, or lap welding (Hirano; butt welding; as shown in Fig. 3). 
.
Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano and Kuroki as set forth above, and further in view of Taira (JP 61-49789).
Regarding claim 3, Hirano and Kuroki combined teach the welding method of a diffusion bonded structure as set forth above, except for, wherein, in the buffer layer forming step, the buffer layer is formed by any one of processes of powder sintering, ultrasonic welding, friction welding, friction surfacing, friction stir welding, friction stir processing, diffusion bonding, brazing, magnetic pulse welding, and explosive welding.
Taira teaches a method of producing a clad steel pipe by friction welding (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of producing the cladding bonding structure of Hirano, with Kuroki, by producing the cladding bonding structure by friction welding, as an alternative of other cladding processes.
Regarding claim 6, Hirano, Kuroki and Taira combined teach the welding method of a diffusion bended structure as set forth above, wherein the diffusion bonded structure is fusion welded to the another part by a joint welding method (Hirano; as shown in Fig. 3; p.0007).
Regarding claim 9, Hirano, Kuroki and Taira combined teach the welding method of a diffusion bended structure as set forth above, wherein the fusion welding by a joint .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 53-04392, CN 101633074 and CN 107030359.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/26/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761